

115 S77 IS: Stop Paying U.S. in Peanuts Act 
U.S. Senate
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 77IN THE SENATE OF THE UNITED STATESJanuary 10, 2017Mr. Flake introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Agricultural Act of 2014 to repeal the forfeiture rule for peanuts under the
			 nonrecourse marketing assistance loan program.
	
 1.Short titleThis Act may be cited as the Stop Paying U.S. in Peanuts Act . 2.Repeal of special rule for peanutsSection 1201 of the Agricultural Act of 2014 (7 U.S.C. 9031) is amended by striking subsection (e).